Citation Nr: 0117835	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  00-05 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to a permanent and total disability rating for 
non-service connected pension purposes.



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1970 to October 
1971.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied entitlement to a 
permanent and total disability rating for non-service 
connected pension purposes.

The Board notes that, in a rating decision dated in May 2000, 
the RO adjudicated a claim for service connection for 
myositis of the back and left shoulder under the well 
grounded standard.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well grounded claim and provides 
for readjudication of all claims denied as not well grounded 
which became final beginning on July 14, 1999.  Id.  This 
claim is referred to the RO for appropriate action.


REMAND

A prerequisite for entitlement to permanent and total 
disability for pension purposes requires a single disability 
rated as 60 percent or more; or two or more disabilities with 
one disability rated as 40 percent and a combined rating of 
70 percent or more.  38 C.F.R. §§ 4.16(a), 4.17 (2000).  The 
RO has assigned a combined 20 percent evaluation for the 
veteran's inferior wall defect and myositis of the back and 
left shoulder.  The veteran's private and VA clinical records 
reveal additional diagnoses of calcaneal bursitis, noise 
induced hearing loss, tinnitus, sleep apnea, hypertension, 
dermatitis and arthritis.  His clinical records from the 
Montgomery VA Medical Center (VAMC) also demonstrate a minor 
left wrist abnormality by x-ray examination and positive 
answers to a depression screen with referral to the mental 
health clinic.

In adjudicating pension claims, the RO must assign a 
percentage evaluation for each identifiable disability.  
Roberts v. Derwinski, 2 Vet. App. 387 (1992), Talley v. 
Derwinski, 2 Vet. App. 282 (1992); Brown v. Derwinski, 2 Vet. 
App. 444 (1992), and Abernathy v. Derwinski, 3 Vet. App. 461 
(1992).  The RO has not assigned ratings for each of 
disabilities described above, and must do so prior to any 
further adjudication by the Board.  On remand, the RO should 
obtain the veteran's pertinent private and VA treatment 
records for all of his reported disabilities.  The RO should 
determine whether any further development of this claim is 
warranted under the VCAA.

Following completion of the foregoing development, the RO 
should schedule the veteran for comprehensive VA 
examination(s), with benefit of review of the claims folder, 
in order to determine the current nature and severity of all 
present disorders.  In so doing, the RO should request the 
examiner(s) to address whether any musculoskeletal disability 
manifests any functional loss of use due to weakness, excess 
fatigability, incoordination, pain or pain on movement.  See 
38 C.F.R. §§ 4.40 and 4.45 (2000).  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
provide the name(s), location(s), and 
approximate date(s) of his pertinent 
private treatment.  After obtaining any 
necessary releases, the RO should take the 
necessary steps to obtain all relevant 
identified records.

2.  The RO should also request the veteran 
to provide information as to where and 
when he received VA treatment.  The RO 
should then attempt to obtain all records 
of his VA treatment not already of record, 
to include clinical records from the 
Montgomery VAMC since February 2000.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Following completion of the foregoing 
development, the RO should then schedule the 
veteran for comprehensive VA examination(s) 
in order to determine the nature and severity 
of all present disorders.  All necessary 
special studies or tests, to include range of 
motion studies, are to be accomplished.  In 
addition to addressing the range of motion of 
all present musculoskeletal disabilities, the 
examiner is requested to specifically address 
whether there is pain which significantly 
limits functional ability on motion during 
use, or with acute flare-ups of disability, 
in terms of additional range-of-motion loss 
due to weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also state the degree of 
industrial impairment that is caused by the 
veteran's disabilities and should express an 
opinion as to whether it is at least as 
likely as not that his disabilities are of 
sufficient severity to preclude him from 
substantially gainful employment.  The claims 
folder and a copy of this remand must be made 
available to the examiner prior to the 
examination for review.

5.  Thereafter, the RO should readjudicate 
the claim on appeal.  If the benefit sought 
on appeal remains denied, the veteran and his 
representative, if any, should be provided an 
SSOC.  An appropriate period of time should 
be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional development and ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



